This was a hill filed by persons entitled to certain J * parts of Mr. Corker’s estate. The only question made in the case was respecting certain indents or certificates of the stale, which were offered by defendant (the executor) as part of the estate. These were at that time considerably depreciated, and the complainants insisted that the executor had had funds of the estate in Ms hands, and had placed them in the state treasury improperly, and eventually to the prejudice of the heirs of the estate.
The court after argument was of opinion, that although the executor had not the sanction of tide court for depositing the money in the state treasury, yet as in all probability if he had retained the money in Ms hands, as he had bee» directed to do, it weald have perished there; *124(as the paper currency of the country did during the war,} antj the money totally lost,- it would be very hard on the executor to punish him and make him liable, where he acted for the best. — .It was therefore ordered, that the executor should assign to the complainant in right of his wife, her proportion of the indents, and should pay her proportion of the rest of the estate.